Citation Nr: 1222832	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disability, including asthma and chronic obstructive pulmonary disease (COPD), claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran had active military service from August 1962 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in March 2007 and at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2009.  Transcripts of both hearings are associated with the claims file. 

In August 2009, the Board denied service connection for a pulmonary disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in November 2011 issued a Memorandum Decision (single judge) vacating the Board's August 2009 decision denying service connection for the Veteran's claimed pulmonary disability and remanded for action by the Board consistent with that Court Decision.  


REMAND

In light of the Memorandum Decision, the Board finds that further evidentiary development is necessary prior to decision on the Veteran's claim of entitlement to service connection for a pulmonary disability.  

The Court noted that the Board relied on an inadequate VA examination report in denying the Veteran's claim.  The Court noted that the June 2006 VA examination report is inadequate inasmuch as the examiner merely stated "etiology: unknown" regarding the Veteran's pulmonary disability.  The Court also noted that the examiner did not explain the basis for her opinion and it did not include a notation that it was based upon consideration of the procurable and assembled data pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010) regarding speculative opinions.  

The Board is aware that the Veteran's representative submitted a private medical opinion regarding the Veteran's pulmonary disability in May 2012.  The physician indicated that, "occupational asthma and other reactive airway disease may result from exposure to chemicals," and that COPD can be caused by genetic and other environmental factors.  The physician indicated that the Veteran was exposed to, "some type of chemicals and herbicides while in service," and this exposure more likely than not caused him to develop asthma and COPD, or progressive reactive airway disease.  Although the private physician reviewed the Veteran's claims file prior to reaching her opinion, the Board notes that this physician did not indicate which chemicals or herbicides the Veteran was exposed to that caused his pulmonary disability, and her rationale was speculative inasmuch as she stated that reactive airway disease "may result" from chemical exposure, genetic, or other environmental factors.  Also, the objective evidence in the current record does not show that the Veteran was exposed to chemicals during active duty.  For these reasons, the Board finds that the October 2007 private opinion is inadequate for adjudication purposes.  

In light of the inadequacy of both the June 2006 VA examination report and the May 2012 private opinion, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of his claimed pulmonary disability.  

In addition, the Court noted that further development was necessary regarding the Veteran's claim that his pulmonary disability was caused by exposure to chemicals, including Agent Orange while serving stateside.  Namely, the Board did not fulfill its duty to assist by referring the Veteran's claim to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to obtain information that could corroborate the Veteran's claimed herbicide exposure.  The Court could not determine whether the Veteran was prejudiced by the Board failure to obtain any JSRRC records related his herbicide exposure, but noted that if obtained, this evidence could affect the Board's determination.  Thus, the Board finds that upon remand, a request should be sent to the JSRRC to attempt to corroborate the Veteran's contentions that he was exposed to Agent Orange (or other herbicides) while serving on active duty.  

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should undertake necessary action to attempt to corroborate the Veteran's contentions that he was exposed to herbicides, including Agent Orange, during his period of active duty in the United States.  The Veteran should be contacted and asked to provide a detailed statement of his claimed herbicide exposure while stationed in the United States.  This statement must include supporting details of the exposure, including the approximate dates, location, and nature of the alleged exposure.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the in-service herbicide exposure that he claims to have been exposed to and that he must be as specific as possible (particularly as to the dates of the alleged exposure) because without such details an adequate search for corroborating information cannot be conducted.  He must also be advised to submit any information that he can regarding the herbicide exposure that he claims to have experienced in service.

2.  Thereafter, the RO must comply with the evidentiary development provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o).  If the Veteran provides sufficient information, the RO must send a request to the JSRRC for verification as to whether he was exposed to herbicide agents as alleged in the locations identified by the Veteran.  If the Veteran does not provide sufficient information to permit a search by the JSRRC, the RO must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.  All documentation sent and received by the RO must be associated with the claims file.

3.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed pulmonary disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each pulmonary disorder present at any time during the pendency of this claim that the disability originated during the period of active service or is otherwise etiologically related to active service.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the opinion cannot be provided.

5.  The RO should undertake any additional development it determines to be warranted.

6.  Then, the RO should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

